DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art reference is Chava et al. (WO 2017/021904 A1).
Regarding claim 1, Chava et al. discloses a continuous flow process for preparation of daclatasvir of Formula I, comprising the steps of;

    PNG
    media_image1.png
    123
    534
    media_image1.png
    Greyscale

Formula I
a)introducing a solution of a haloarene of Formula 1

    PNG
    media_image2.png
    125
    481
    media_image2.png
    Greyscale

(see page 9, lines 1-5 and lines 26-38).
	Chava et al. fails to disclose or suggest a continuous flow process for preparation of daclatasvir of Formula I, comprising the steps of;

    PNG
    media_image1.png
    123
    534
    media_image1.png
    Greyscale

Formula I
a)introducing a solution of a haloarene of Formula 1 and a Ni catalyst of Formula 2 in an aprotic solvent to a continuous micro-electro-flow reactor and maintaining a reaction mixture in the reactor for about 1-200 minutes at a temperature of about 25-80 °C and at a pressure of about 0-5 bar to obtain compounds of Formula 3a-3h;

    PNG
    media_image2.png
    125
    481
    media_image2.png
    Greyscale

wherein compounds of Formula 1 are independently selected from the group: bromobenzene (1a); chlorobenzene (1a'); 1-bromo-4-methylbenzene (1b); 1-chloro-4-methylbenzene (1b'); 1-bromo-3-methylbenzene (1c); 1-chloro-3-methylbenzene (1c'); 1-bromonaphthalene (1d); 1-chloronaphthalene (1d'); 2-bromonaphthalene (1e); 2-chloronaphthalene (1e'); 4-bromo-1,1'-biphenyl (1f); 4-chloro-1,1'-biphenyl (1f'); 2-(4-bromophenyl)-2-methyl-1,3-dioxolane (1g); 1-(4-bromophenyl) ethanone (1h);


    PNG
    media_image3.png
    80
    483
    media_image3.png
    Greyscale

33b)continuous flow bromination of the compound of Formula 3h obtained in step a) by reacting with a brominating agent in an aprotic solvent while maintaining a reaction mixture in the reactor for about 10-


    PNG
    media_image4.png
    67
    273
    media_image4.png
    Greyscale

c)reaction of the compound of formula 4 obtained in step b) with N-protected-L-proline in an aprotic solvent while maintaining a reaction mixture in the reactor for about 1-5 minutes at a temperature of about 30-80°C and at a pressure of about 1-10 bar to obtain a compound of formula 5;


    PNG
    media_image5.png
    82
    368
    media_image5.png
    Greyscale

d)reaction of the compound of formula 5 obtained in step c) with a regent while maintaining a reaction mixture in the reactor for about 1-5 minutes at a temperature of about 130-180°C and at a pressure of about 10-30 bar to obtain a compound of formula 6;

    PNG
    media_image6.png
    111
    330
    media_image6.png
    Greyscale

e)deprotection of the compound of formula 6 obtained in step d) by reacting it with aqueous HCl in a protic solvent while maintaining a reaction mixture in the reactor for about 1-5 minutes at a temperature of about 20-40°C and at a pressure of about 1-10 bar to obtain a compound of formula 7;

    PNG
    media_image7.png
    117
    317
    media_image7.png
    Greyscale

34f)coupling of the compound of formula 7 or its pharmaceutically acceptable salt obtained in step e) with N-Moc-L-valine while maintaining a reaction mixture in the reactor for about 20-100 minutes at a temperature of about 20-400C and at a pressure of about 1-10 bar to obtain daclatasvir of formula I;
	Claims 2-10 depend on claim 1.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 7, 2021, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774